9 U.S. 303 (1809)
5 Cranch 303
HODGSON AND THOMPSON
v.
BOWERBANK AND OTHERS.
Supreme Court of United States.

Martin contended.
C. Lee, contra.
*304 MARSHALL, Ch. J.
Turn to the article of the constitution of the United States, for the statute cannot extend the jurisdiction beyond the limits of the constitution.
(The words of the constitution were found to be "between a state, or the citizens thereof, and foreign states, citizens, or subjects.")
The court said the objection was fatal.
The record was afterwards amended by consent.